Citation Nr: 1757684	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected right shoulder post-surgical scars.

2. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative joint disease and impingement of the right shoulder.

3. Entitlement to an initial compensable rating for service-connected left foot plantar fasciitis, with left foot heel spurs.

4. Entitlement to an initial compensable rating for service-connected right foot plantar fasciitis with right foot heel spurs.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from April 1986 to April 2012.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 RO decision that in pertinent part, granted service connection for right shoulder degenerative joint disease (rated 20 percent disabling), two post-surgical scars of the right shoulder (rated noncompensable), and bilateral plantar fasciitis with heel spurs (rated noncompensable). The Veteran appealed for higher initial ratings.

In December 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development. The case was subsequently returned to the Board.

Additional evidence was received from the Veteran in April 2017. This evidence is subject to initial review by the Board because the Veteran has not explicitly requested AOJ consideration of this evidence. 38 U.S.C.§ 7105(e) (West 2012).  

The issues of entitlement to higher ratings for service-connected degenerative joint disease and impingement syndrome of the right shoulder, and right shoulder scars, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service-connected left plantar fasciitis with heel spurs has resulted in, at most, symptoms that more nearly approximate moderate foot injury.

2. Throughout the appeal period, the Veteran's service-connected right plantar fasciitis with heel spurs has resulted in, at most, symptoms that more nearly approximate moderate foot injury.


CONCLUSIONS OF LAW

1. Throughout the rating period on appeal, the criteria for an initial rating of 10 percent, but no higher, for left plantar fasciitis with heel spurs have been more nearly approximated. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2017).

2. Throughout the rating period on appeal, the criteria for an initial rating of 10 percent, but no higher, for right plantar fasciitis with heel spurs have been more nearly approximated. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

With regard to the appeal for a higher initial rating for service-connected plantar fasciitis with heel spurs, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993). To this end, VA has obtained service treatment records, VA and private medical records, assisted the appellant in obtaining evidence, and arranged for VA compensation examinations and medical opinions as to the severity of her bilateral foot disability. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board notes that the Veteran has contended that the January 2017 examination of her feet was inadequate as the examiner was biased against her. A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the January 2017 examination report was sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examination was conducted by a competent medical professional. In addition, it is not shown that the examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria. The Veteran has submitted additional private medical records of treatment for foot disorders. The reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected bilateral foot disability to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate her bilateral plantar fasciitis with heel spurs.  38 C.F.R. §§ 3.327(a), 4.2. The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

In December 2016, the Board remanded this case for a VA examination, and for ongoing VA and private medical records. The Board finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that additional treatment records be obtained and an examination performed, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor her representative has raised any other issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided. See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14. In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes. Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When it is not possible to separate the effects of the service-connected disability from a non-service-connected disability, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lay statements and testimony are considered competent evidence when describing her symptoms of disease or disability that are non-medical in nature. Barr v. Nicholson, 21 Vet. App. 303 (2007), Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Her lay statements and testimony regarding the severity of her symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. And the ultimate probative value of her lay testimony and statements is determined not just by her competency, but also her credibility to the extent her statements and testimony concerning this is consistent with this other evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

Bilateral Plantar Fasciitis with Heel Spurs

The Veteran contends that her bilateral service-connected foot disabilities are more disabling than currently evaluated. She reports bilateral foot pain, including when walking in bare feet, and asserts that her heel spurs have increased in size. She has stated that she wears orthotics in her shoes, and has a slight limp. See her April 2017 correspondence.

The Veteran's service-connected bilateral foot disabilities are characterized as left foot plantar fasciitis with heel spurs, and right foot plantar fasciitis with heel spurs, which the RO has rated as noncompensable under Diagnostic Code 5284 throughout the rating period on appeal.

The medical evidence reflects that the Veteran also has other non-service-connected bilateral foot disabilities, to include bilateral flat foot. See January 2013 treatment note from M.A., D.P.M. She also had surgery for non-service-connected great and little toe conditions of both feet in March 2013. See private medical records from Dr. A.

The symptoms of the Veteran's non-service-connected foot disabilities may not be considered when evaluating the service-connected bilateral plantar fasciitis with heel spurs. 38 C.F.R. § 4.14.

For conditions that are not specifically listed in the rating schedule, such as plantar fasciitis, VA regulations provide that those conditions may be rated by analogy under the Diagnostic Code for "a closely related disease or injury." 38 C.F.R. § 4.20. 

"Plantar fasciitis" is defined as inflammation of the plantar fascia, owing to repetitive stretching or tearing of muscle fibers near their attachment to the calcaneal tuberosity; it is one of the most common causes of heel pain.  See Dorland's Illustrated Medical Dictionary, 32nd ed., 2012, at 684).

Foot conditions not specifically listed in the Rating Schedule may be rated by analogy under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5284, relating to injuries of the foot. See Copeland v. McDonald, 27 Vet. App. 333, 338   (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 492 (2016) (holding that 
 although Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, nothing prevents the Board from rating closely related conditions by analogy under Diagnostic Code 5284, which are not specifically listed in § 4.71a). Pursuant to Diagnostic 5284, a 10 percent rating is assigned for a moderate foot injury. 38 C.F.R. § 4.71a, Diagnostic Code 5284. A 20 percent rating is assigned for a moderately severe foot injury. Id. A 30 percent rating is assigned for a severe foot injury. Id. A 40 percent rating is assigned for actual loss of use of the foot. Id. 

Words such as "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2017). Further, the Court has provided guidance in observing that the difference in ratings assigned by the Rating Schedule for severe flatfoot and severe foot injuries reflects "the Secretary's judgment that a severe foot injury under Diagnostic Code 5284 represents a more disabling condition than severe flatfoot under Diagnostic Code 5276." Prokarym v. McDonald, 27 Vet. App. 307, 311 (2015).

Pes planus, or flatfoot, is evaluated under the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5276. Pursuant to Diagnostic Code 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support. 38 C.F.R. § 4.71a, Diagnostic Code 5276. A 10 percent rating is assigned for moderate bilateral flatfoot with weight-bearing line over the medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet. Id. A 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. Id. A maximum 50 percent rating is assigned for pronounced bilateral flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances. Id. 

On VA foot examination in May 2012, the examiner diagnosed plantar fasciitis. The Veteran complained of bilateral foot pain worse with running and high impact. She reported some relief with orthotics. She reported the onset of pain after two hours of standing. The examiner indicated that the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, weak foot, or other foot injuries. On examination, there was tenderness to palpation of the metatarsal heads and plantar fascia of both feet. She did not use assistive devices such as a cane. An X-ray study of the feet showed small calcaneal spurs in the left foot; the study was otherwise negative. The examiner opined that the service-connected bilateral foot condition produced decreased capacity for prolonged standing, walking and physical training. The examiner indicated that the small left calcaneal spurs were consistent with a diagnosis of plantar fasciitis.

Private medical records from Dr. A. dated from 2012 to 2013 reflect treatment for several service-connected and non-service-connected foot conditions, as noted above. In December 2012, she was seen for complaints of flat feet and foot pain usually after prolonged standing and walking. In January 2013, the Veteran complained of increasing pain in the heels and arches, and Dr. A. noted that she had bilateral moderate flat foot, with a very tight plantar fascial band medially. Neurovascular status was intact. An X-ray study showed abnormal findings in the toes. The diagnostic assessment was bilateral plantar fascial strain, bilateral pronation, hammertoes of the 5th toes, and bilateral exostoses of the hallux. In March 2013, she underwent bilateral 5th adductor varus hammertoe corrections and hallux exostectomies. She had normal postoperative healing, with edema in the toes. In May 2013, she was doing well, ambulating in regular shoes without any complaints of pain.

VA outpatient treatment records reflect treatment for plantar fasciitis and Achilles tendonitis; orthotics were prescribed for these conditions in 2014. A July 2014 VA podiatry consult reflects that the Veteran complained of left posterior and plantar left heel pain rated as 5/10. She also reported medial arch pain on the left, and stated that her heel pain was worse in the morning. On examination, muscle strength was full (5/5), range of motion was within normal limits, and gait was pronated. There was pain to palpation of the left heel posteriorly and inferiorly, and along the medial band of the plantar fascia. An X-ray study of the right foot showed no acute bony or periarticular abnormalities. There was considerable soft tissue swelling over the great toe. An X-ray study of the left foot showed no acute osseous abnormality. There were mild degenerative changes at the tarsal metatarsal joint space, and talonavicular joint. Calcaneal spurring was seen. There was enthesopathy at the insertion of the Achilles. Soft tissues appeared within normal limits. The diagnostic assessment was left plantar fasciitis and left Achilles tendonitis with enthesopathies. Orthotics and night splints were prescribed.

In February 2015, the Veteran reported that there was no change in her foot pain. She had been seeing a podiatrist who injected her right foot which helped a little. She had not been stretching much or wearing her arch supports. She did not have custom orthotics. When she exercised on the treadmill, her feet were much worse the next morning. Currently her pain was 4/10. She said the dorsal night splints did not help. On examination, muscle strength was full (5/5), range of motion was within normal limits, and gait was pronated. There was pain with palpation of the left heel posteriorly and inferiorly and along the medial band of the plantar fascia to mid-arch, worst at heel. There was pain with palpation of the left hallux. The diagnosis was bilateral plantar fasciitis, left greater than right, and left Achilles tendonitis with enthesopathies left.

In October 2016, the Veteran complained of right posterior heel pain, worse in the morning. She rated her pain as 7/10. She said stretching helped. It was noted that she was wearing wedge heels that day. On examination, muscle strength was full (5/5), range of motion was within normal limits, and gait was pronated. An October 2016 X-ray study of the right foot showed intact bones, with normal joint spaces. The inferior calcaneal spur had increased in prominence from the prior examination. The soft tissues were unremarkable. An X-ray study of the left foot showed superior and inferior calcaneal spurs, with slight increased prominence of the inferior calcaneal spur. Otherwise there was no significant change. The diagnostic assessment was right Achilles tendonitis/retrocalcaneal bursitis. The Veteran was instructed regarding stretching exercises, and orthotics were issued. She was given a consult for custom orthotics. Heel lifts were to be considered if the pain persisted.

On VA examination in January 2017, the examiner diagnosed bilateral flat foot (pes planus), plantar fasciitis, and bilateral heel spurs. The Veteran reported that the pain in her feet worsened as the years went on. The Veteran reported that since retirement, she had received two sets of orthotics. She said that as long as she wore the orthotics she could stand for about an hour and half without pain in the feet. But then they started to hurt and it felt like needles in the bottom of the feet. She also reported a bone spur on the right heel which caused increased pain when she got out of bed in the morning. She related that the doctor told her she would have to live with the spur because it would come back if they removed it. She reported that her feet hurt in the morning when she got out of bed for about 30 minutes. She reported pain to the heel and medial arch of the right foot. 

On examination, the examiner stated that the Veteran had pain on use of the feet, bilaterally, and the pain was accentuated on use. She did not have pain on manipulation of the feet. There was no indication of swelling on use. She did not have characteristic callouses. The use of arch supports, built-up shoes or orthotics relieved symptoms in both feet. The Veteran did not have extreme tenderness of plantar surfaces on one or both feet. She did not have decreased longitudinal arch height of one or both feet on weight-bearing. (However, later in the report the examiner stated that on standing, the medial bilateral arches are decreased.) There was no objective evidence of marked deformity of one or both feet (pronation, abduction etc., and no marked pronation of one or both feet. The weight-bearing line did not fall over or medial to the great toe on either foot. There was no lower extremity deformity other than pes planus, causing alteration of the weight-bearing line. The Veteran did not have "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet, marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet, or metatarsalgia. 

The examiner stated that the Veteran had foot injuries or other foot conditions not already described, which was of mild severity, bilaterally. The foot condition did not chronically compromise weight bearing, and did not require arch supports, custom orthotic inserts or shoe modifications. The examiner stated that there was no pain on examination of the feet, but the Veteran reported pain to the feet when she first wakes in the morning and with standing for more than an hour and half. A slight touch to the right foot produced a very exaggerated jump from the patient and subjective report that it 'hurts', pointing to the right heel. However, the Veteran was seen to walk around the examination room and in the hallway with full weight bearing without any objective evidence of pain to the right (or the left) foot. There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time, and no other functional loss during flare-ups or when the foot was used repeatedly over a period of time. The examiner stated that the Veteran's subjective complaints during the examination appeared out of proportion to objective examination findings. The examiner included the results of X-ray studies of the feet performed in 2014 and 2016, stating that degenerative or traumatic arthritis was not documented. 

The diagnosis was mild flexible pes planus bilaterally (comment: on standing medial bilateral arches are decreased), bilateral heel spurs, per imaging, and bilateral plantar fasciitis. The examiner indicated that during the current examination, there was no clinical evidence for plantar fasciitis to the left foot. There was subjective over-reaction to superficial light touch to the right foot. This examiner lightly touched the lateral and posterior right heel, however no palpation or pressure to the right foot was performed due to the Veteran's pulling the foot away. This is not consistent with the description of plantar fasciitis noted in current medical literature. However, the record review finds several notes indicating diagnosis and treatment for bilateral plantar fasciitis. Thus, although there is no clinical evidence for the condition today it is likely (50/50 probability) that the Veteran carries a diagnosis of plantar fasciitis. The Veteran reported that her feet hurt when she gets out of bed in the morning which is consistent with symptoms described in the literature. The examiner also diagnosed fifth hammertoe corrections and resection hallux exostosis both great toes, per record. 

In April 2017, the Veteran contended that with regard to the examiner's statement that she did not appear to be in pain when she was walking around in the hallway and examination room, the examiner failed to mention that she was wearing tennis shoes with her prescribed orthotics at the time, which had been prescribed for her since 2013. She said that when she walked in bare feet during the examination, she told the examiner that her heels and arches hurt, and she had a slight limp, but the examiner failed to note this in the report.

Upon review of the record, and resolving any doubt in the Veteran's favor, the Board finds that the Veteran's symptoms of plantar fasciitis with heel spurs more nearly approximate the criteria for a higher 10 percent rating for each foot under Diagnostic Code 5284 throughout the appeal period. The record shows consistent complaints of bilateral foot and heel pain on weight bearing, worse in the mornings or on use, and pain to palpation of the heels. Dr. A. noted bilateral moderate flat foot, with a very tight plantar fascial band medially. He diagnosed bilateral plantar fascial strain and bilateral pronation. VA outpatient treatment records reflect treatment for complaints of arch and heel pain, and X-ray studies showed calcaneal (heel) spurring. The January 2017 examiner described the service-connected plantar fasciitis with heel spurs as mild, but the Board finds that in light of Dr. A.'s findings and the Veteran's reports of pain at a level of 5/10, 4/10, or 7/10 during VA outpatient treatment, the symptoms more nearly approximate the criteria for moderate foot injury under Diagnostic Code 5284, and higher 10 percent ratings are assigned under this Code.

The Board has also considered whether a higher rating may be assigned under other applicable Diagnostic Codes, and finds that even without pes planus, plantar fasciitis may be appropriately rated as analogous to Diagnostic Code 5276, as symptoms such as pain on manipulation and use of the feet are contemplated, as well as improvement or lack thereof from built up shoes or arch supports. The Board notes the Veteran reported improved symptoms with orthotics. Again, the Veteran's bilateral pes planus is non-service-connected, and symptoms from that disability may not be considered when rating the service-connected condition. Considering the plantar fasciitis with heel spurs under this Code, the Board finds that no more than a 10 percent rating is warranted based on the demonstrated moderate bilateral symptoms with pain on manipulation and use of the feet. Diagnostic Code 5276. Even higher ratings are not warranted under this code, as the evidence does not show severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, or bilateral flatfoot with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances. The Board finds that it is more favorable to the Veteran to assign separate 10 percent ratings under Diagnostic Code 5284, than a single 10 percent rating under Diagnostic Code 5276.

Again, the Board acknowledges that the Veteran, is competent to report observable symptoms such as pain, and the Board has considered her statements in assigning the increased 10 percent ratings. Layno v. Brown, 6 Vet. App. 465 (1994). To the extent that she asserts that an even higher rating is warranted, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms. The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board finds that an evaluation in excess of 10 percent for the Veteran's left and right plantar fasciitis with heel spurs is not warranted at any time during the course of the appeal. In this regard, the January 2017 VA examiner specifically found that the disability was no more than mild, and the outpatient treatment records do not show more than moderate symptoms. Accordingly, the Board finds that the Veteran's left and right plantar fasciitis with heel spurs do not reflect symptomatology that more nearly approximates a moderately-severe or severe injury of either foot, and a rating in excess of 10 percent is not warranted for the left or right foot at any time during the period on appeal. 

Higher ratings are also not warranted under other Diagnostic Codes pertaining to the feet, as her service-connected foot disabilities do not include metatarsalgia, hallux valgus, hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones. See 38 C.F.R. § 4.71a, Diagnostic Codes 5279-5283.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence demonstrates that a 10 percent rating, but no higher, is warranted for left plantar fasciitis with heel spurs, and a 10 percent rating, but no higher, is warranted for right plantar fasciitis with heel spurs, throughout the entire period on appeal.





ORDER

A higher 10 percent rating for left plantar fasciitis with heel spurs is granted.

A higher 10 percent rating for right plantar fasciitis with heel spurs is granted.


REMAND

With regard to the appeals for higher initial ratings for service-connected right shoulder scars, and degenerative joint disease and impingement syndrome of the right shoulder, although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claims. 

Right Shoulder Scars

Initially, the Board notes that service connection has only been established for two service-connected scars of the right shoulder, both of them the result of right shoulder surgery. On VA examination in May 2012, the Veteran had only two scars of the right shoulder; one scar was 2 cm long and the other was 0.5 cm long. Since then, as noted in the prior remand, private examination reports dated in 2013 noted additional scars of the right shoulder. 

The Board previously remanded this claim for a VA examination of the right shoulder scars, which was performed in January 2017; the examiner noted four scars of the right upper extremity.

Subsequently, in April 2017, the Veteran has submitted additional pertinent private medical evidence as to this issue, including evidence showing that she has undergone surgical removal of two keloid scars of the right shoulder in February 2017. She was advised that the surgery could result in regrowth of scars, possibly even larger. In light of this medical evidence, the Board finds that another VA examination of the service-connected right shoulder post-surgical scars is warranted to determine the current level of severity of this disability. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

Right Shoulder Degenerative Joint Disease and Impingement Syndrome

This case was previously remanded for a VA examination of the right shoulder to ascertain the current level of severity of this disability.

On VA examination in January 2017, the examiner diagnosed adhesive tendinopathy/calcific tendonitis. The examiner provided range of motion and other findings with regard to the left (non-service-connected) shoulder, but did not provide range of motion findings with regard to the right shoulder. The examiner stated that she was unable to obtain an accurate right shoulder examination, due to significant resistance and poor cooperation by the Veteran. She stated that the examination yielded unreliable/inconsistent results. 

In correspondence dated in April 2017, the Veteran asserted that although a full examination of the right shoulder was performed, the examiner did not report all of the information in the examination report. The Veteran asserted that the examiner was biased against her and requested another VA examination by different VA examiner. She submitted additional pertinent evidence with regard to this claim, including private medical records of treatment of the right shoulder disability dated in February 2017.

Due to the lack of current examination findings, including range of motion, that are responsive to the relevant rating criteria, the Board finds that remand for another examination of the right shoulder degenerative joint disease and impingement syndrome is warranted to afford the Veteran every consideration. 38 C.F.R. § 4.2; Allday, supra. The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

In a recent case, Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the Court held that to be adequate, examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. The examination should include these findings, as applicable.

The Veteran is advised that she has an obligation to cooperate with VA in the development of her claim; the duty to assist is not a one-way street. 38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 190 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA and private medical records of treatment or evaluation of a right shoulder disability and scars of the right shoulder, and associate them with the claims file.

2. Following completion of the above-requested action, schedule the Veteran for a VA examination to evaluate the current severity of the right shoulder surgical scars. All indicated tests and studies should be performed and findings reported in detail. The claims folder must be made available to the examiner for review.

The examiner should identify the number of surgical scars on the right shoulder, describe them, and specify whether each scar is painful and/or unstable. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655.

3. Schedule the Veteran for a VA examination to evaluate the current severity of the service-connected degenerative joint disease and impingement of the right shoulder. All indicated tests and studies should be performed and findings reported in detail. The claims folder must be made available to the examiner for review.

The examiner should conduct range of motion testing for right shoulder flexion and abduction (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing. The examiner shall also specify whether and to what extent there is any additional loss of right shoulder motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain. In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is any ankylosis of the right shoulder and, if so, the angle at which the shoulder is held.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655.

4. Then, the AOJ should readjudicate the issues on appeal. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and an opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


